Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 19-23 and 26-35 have been examined.
Claim(s) 1-18 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 30, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21, 26, 28, 31, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travieso (US 2012/0016655).
	
Referring to Claim 19, Travieso teaches a method for supporting product purchase from overseas, comprising:
a supporting server (see Travieso ¶0271 and Fig. 21, the translation server 2102, content localization server 2110, content localization manager 2116, and web servers 2104, 2112, 2118 are all one computer server) receiving a request for a module to support purchasing a product of an EC site from overseas from a user terminal (see Travieso ¶¶0058,313, the translation sever receives a request from a user in a different country for content in a different language regarding a product), wherein the supporting server is different from an EC server providing a product page of the product (see Travieso Fig. 21, the website 2114 is different from 2102, 2110, 2116, etc);
the supporting server determining whether the module can be loaded by distinguishing a country of a location from which the user terminal made access (see Travieso ¶¶0280,338-341, the display of the information is restricted depending on the user’s country, region, geo-location information, such that certain elements may be disabled (such as an add to cart button) when the product cannot be shipped to a certain geographical location or the entirety of the product information may not be loaded for a user outside a particular region);
the supporting server sending the module for the EC site to the user terminal when the determination result is positive, the module generated depending on setting information of the EC site (see Travieso ¶0294, the localization server 2110 serves the localized content when the conditions are met); 
the module being executable on the user terminal to cause an input field for purchasing the product from overseas to be displayed on a web browser of see Travieso ¶0340, the module includes an add to cart button for purchasing the product).

	Referring to Claim 21, Travieso teaches the method according to claim 19, wherein the setting information describes a format of product page display information of the EC site (see Travieso ¶¶0313,332).

	Referring to Claims 26, 28, 31, 33, these claims are similar to claim 19 and therefore rejected under the same rationale and reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 27, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso (US 2012/0016655) in view of Rothman (US 2012/0095881).

	Referring to Claim 20, Travieso teaches the method according to claim 19, wherein the module is executable to cause a display element to support purchasing the product from overseas on the product page (see Travieso ¶¶0313,134). Travieso does not teach wherein the element is superimposed on the product page. However, Rothman teaches wherein an element is superimposed on a product page (see Rothman Fig. 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the teachings of superimposing elements in Rothman to the elements in Travieso because the results would be predictable. Specifically, Travieso would continue to teach displaying an element to support purchasing a product, except that now the element would be superimposed on the product page. This is a predictable result of the combination.

Referring to Claims 27, 32, these claims are similar to claim 20 and therefore rejected under the same rationale and reasons.

Claim 22, 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso (US 2012/0016655) in view of Soto (US 2011/0004533).

Referring to Claim 22, Travieso teaches the method according to claim 19. Travieso teaches wherein the input field is for adding a product to the cart, but does not teach wherein the input field is for selecting at least one of color and size of the product. However, Soto has input fields for selecting at least one of color and size (see Soto Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine the input fields of Soto with the teachings of Travieso because the results would be predictable. Specifically, Travieso would continue to teach a product page with an input field, except that it would include further input fields to select at least one of color and size. This is a predictable result of the combination.

Referring to Claims 29, 34, these claims are similar to claim 22 and therefore rejected under the same rationale and reasons.

Remarks
The claims 23, 30, and 35 are not in condition for allowance because they are rejected under 35 U.S.C. 112.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684